       Case 1:17-mj-00174-SAB Document 44 Filed 03/11/21 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defenders
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorneys for Defendant
 6   CESAR CEJAR
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                        Case No. 1:17-mj-00174-SAB
12                   Plaintiff,                       STIPULATION TO VACATE
                                                      STATUS HEARING AND SET
13           vs.                                      CHANGE OF PLEA; AND
                                                      ORDER
14   CESAR CEJAR,
                                                      DATE: April 15, 2021
15                   Defendant.                       TIME: 10:00 a.m.
                                                      JUDGE: Hon. Stanley A. Boone
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective

19   counsel, Special Assistant United States Attorney Philip Tankovich, counsel for plaintiff, and

20   Assistant Federal Defender Matthew Lemke, counsel for defendant Cesar Cejar, that the status

21   hearing currently set for March 18, 2021, be vacated and that a change of plea hearing be set for

22   April 15, 2021, at 10:00 a.m.

23          The parties anticipate that Mr. Ceja’s matter will be resolved by admission. The parties

24   request additional time for Mr. Ceja to recover from illness and for counsel to complete

25   preparation for a change of plea and sentencing. Accordingly, the parties jointly request that the

26   March 18 status hearing be vacated and that the matter be set for a change of plea hearing on

27   April 15, 2021, at 10:00 a.m.

28   \\\
      Case 1:17-mj-00174-SAB Document 44 Filed 03/11/21 Page 2 of 3


 1                                     Respectfully submitted,
 2                                     MCGREGOR W. SCOTT
                                       United States Attorney
 3
 4   Date: March 10, 2021              /s/ Philip Tankovich
                                       PHILIP TANKOVICH
 5                                     Special Assistant United States Attorney
                                       Attorney for Plaintiff
 6
 7                                     HEATHER E. WILLIAMS
                                       Federal Defender
 8
 9   Date: March 10, 2021              /s/ Matthew Lemke
                                       MATTHEW LEMKE
10                                     Assistant Federal Defender
                                       Attorney for Defendant
11                                     CESAR CEJAR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                          2
       Case 1:17-mj-00174-SAB Document 44 Filed 03/11/21 Page 3 of 3


 1                                               ORDER
 2            IT IS HEREBY ORDERED that the status hearing scheduled for March 18, 2021, is
 3   vacated and a change of plea hearing is set for April 15, 2021, at 10:00 a.m. The defendant is
 4   ordered to appear.
 5
 6   IT IS SO ORDERED.
 7   Dated:     March 10, 2021
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                     3
